        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 1 of 21 Page ID #:7446



                    1   CHRISTOPHER D. BRIGHT (SBN 206273)
                        christopher.bright@morganlewis.com
                    2   MORGAN, LEWIS & BOCKIUS LLP
                        600 Anton Boulevard, Ste. 1800
                    3   Costa Mesa, CA 92626
                        Tel: 714.830.0600
                    4   Fax: 714.830.0700
                    5   HERSH MEHTA (admitted pro hac vice)
                        hersh.mehta@morganlewis.com
                    6   MORGAN, LEWIS & BOCKIUS LLP
                        77 West Wacker Drive
                    7   Chicago, IL 60601
                        Tel: 312.324.1739
                    8   Fax: 312.324.1001
                    9   Attorneys for Defendant
                        APRICORN
                10
                11
                12                              UNITED STATES DISTRICT COURT
                13                             CENTRAL DISTRICT OF CALIFORNIA
                14
                15       SPEX TECHNOLOGIES, INC.            )   CASE NO.: 2:16-CV-07349 JVS
                16                Plaintiff                 )   (ARGx)
                                                            )
                17                v.                        )   Hon. James V. Selna
                18       APRICORN                           )
                                                            )   APRICORN’S OPPOSITION TO
                19                Defendant,                )   PLAINTIFF’S MOTION TO
                20                                          )   STRIKE APRICORN’S
                                                            )   NONINFRINGING
                21                                          )   ALTERNATIVES PURSUANT TO
                22                                          )   RULE 37(C)(1)
                                                            )
                23                                          )
                24                                          )
                                                            )
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                                         MOTION TO STRIKE
                        DB2/ 37976443.5                                   CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 2 of 21 Page ID #:7447



                     1                                         TABLE OF CONTENTS
                     2                                                                                                               Page
                     3   I.     INTRODUCTION ........................................................................................... 1
                     4   II.    FACTUAL BACKGROUND ......................................................................... 3
                     5          A.  SPEX admits to noninfringing alternatives, Apricorn gives
                                    notice of its intention to rely on those admissions, and SPEX’s
                     6              and Apricorn’s technical and damages experts address the
                                    noninfringing alternatives ..................................................................... 3
                     7          B.  Meanwhile during fact discovery, SPEX refuses to answer
                     8
                                    Apricorn’s discovery on SPEX’s real infringement theory for
                                    the “means for mediating …” ............................................................... 6
                     9   III.   LEGAL STANDARD ..................................................................................... 7
                    10   IV.    ARGUMENT .................................................................................................. 8
                    11          A.  Apricorn discharged its duty (if any) to timely disclose
                                    noninfringing alternatives during fact discovery .................................. 8
                    12          B.  Apricorn timely disclosed expert opinions regarding
                    13
                                    noninfringing alternatives in expert reports and SPEX’s own
                                    experts address the noninfringing alternatives...................................... 9
                    14          C.  SPEX’s complaints about the Apricorn fact witness
                                    identifications are meritless ................................................................ 13
                    15
                         V.     CONCLUSION ............................................................................................. 14
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                         APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                  i                                MOTION TO STRIKE
                                                                                                    CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 3 of 21 Page ID #:7448



                    1
                                                   TABLE OF AUTHORITIES
                    2
                                                                                                       Page(s)
                    3
                    4   FEDERAL CASES

                    5   Airborne Athletics, Inc. v. Shoot-A-Way, Inc.,
                           No. CIV. 10-3785, 2012 WL 3612035 (D. Minn. Aug. 21, 2012) ................... 8, 9
                    6
                    7   Papst Licensing GMBH & Co., KG v. Samsung Electronics Co., Ltd. et
                          al.
                    8     Case No. 6:18-CV-00388-RWS, Dkt. 229 (E.D. Tex. Oct. 25, 2018) ............ 7, 12
                    9   Smart Skins, LLC v. Microsoft Corp.
                10        No. C15-554-MJP, 2016 WL 4148091 (W.D. Wash. July 1, 2016) ......... 7, 11, 12
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                  ii                          MOTION TO STRIKE
                        DB2/ 37976443.5                                        CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 4 of 21 Page ID #:7449



                    1   I.       INTRODUCTION
                    2            SPEX’s motion to strike Apricorn’s noninfringing alternatives should be
                    3   denied. Early in this case in December 2016, SPEX admitted to two categories of
                    4   noninfringing alternatives. The noninfringing alternatives at issue in this motion
                    5   ties back to those admissions by SPEX early in this case. Apricorn disclosed its
                    6   reliance on those very noninfringing alternatives in its interrogatory responses in
                    7   March 2017 almost fully a year before expert reports and almost fully a year before
                    8   Apricorn’s Rule 30(b)(6) deposition on noninfringing alternatives in February
                    9   2018. Both parties’ experts addressed noninfringing alternatives in opening expert
                10      reports and then Apricorn’s experts addressed them again in rebuttal expert reports.
                11               Early in this case, SPEX admitted that “there are numerous ways the abstract
                12      idea of ‘securing secret information’ could be practiced without infringing the
                13      patents-in-suit.” Dkt. 27 at 20:12-14 (SPEX’s brief dated December 19, 2016).
                14      SPEX admitted to two categories of noninfringing alternatives. According to
                15      SPEX, “For example, the security functionality could be (and is in many non-
                16      accused products) implemented in software rather than hardware. Such a device
                17      would not meet the security means limitation of the claims of the patents-in-suit.”
                18      Id. at 20:14-17 (emphasis added).
                19               SPEX’s motion to strike misleadingly represents that such “software”
                20      security was “the only purported alternative even arguably disclosed by Apricorn”
                21      at the time that Apricorn gave its Rule 30(b)(6) deposition. Dkt. 168-1 at 2:22-25.
                22      On the contrary, Apricorn had already disclosed its reliance on the second category
                23      of noninfringing alternative previously admitted by SPEX. Again, in December
                24      2016 well before Apricorn’s Rule 30(b)(6) deposition (in February 2018), SPEX
                25      admitted to another category of noninfringing alternative. SPEX admitted that “As
                26      another example, devices without mediating means, such as those in the prior art,
                27      would not practice a number of the claims.” Dkt. 27 at 20:17-19 (SPEX’s brief
                28      dated December 19, 2016) (emphasis added). Almost fully a year before opening
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                   1                           MOTION TO STRIKE
                        DB2/ 37976443.5                                         CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 5 of 21 Page ID #:7450



                    1   expert reports were due in this case, Apricorn put SPEX on notice in Apricorn’s
                    2   interrogatory responses (dated March 2017) that Apricorn intended to rely on these
                    3   two categories of noninfringing alternatives admitted by SPEX. Dkt. 168-4 at
                    4   14:12-15 (“SPEX has admitted in this case that there are purportedly commercially
                    5   acceptable and available non-infringing alternatives to the Accused Products with
                    6   respect to the patents-in-suit (see SPEX’s Document No. 27 filed in this case).”).
                    7   Then still about four weeks before opening expert reports when SPEX took
                    8   Apricorn’s Rule 30(b)(6) designee on noninfringing alternatives, SPEX deliberately
                    9   chose not to ask Apricorn’s designee any questions about category two of SPEX’s
                10      admitted noninfringing alternatives, i.e., alternatives to using the “mediating
                11      means” in the remaining asserted patent claims. Yet SPEX’s own technical expert
                12      addressed both of these very two categories of admitted noninfringing alternatives
                13      in his opening expert report. Bright Decl. Ex. 1 at 94, ⁋ 252 (“… SPEX’s brief
                14      [Dkt. No. 27 dated December 19, 2016] discusses software encryption, as opposed
                15      to hardware encryption, and devices without mediating means, but a person of
                16      ordinary skill would not consider either of those an acceptable alternative.”).
                17               Putting aside the noninfringing alternatives that applied to the ’135 patent
                18      dropped by SPEX during IPR or claims invalidated during IPR of the remaining
                19      asserted ’802 patent,1 SPEX’s motion seeks to preclude Apricorn from relying on
                20      noninfringing alternatives denominated “Design Option 13” and another “Initio
                21      chip design.” Dkt. 168-1 at 7:3-8:15. Each of these implementations are captured
                22      by the two categories of the noninfringing alternatives admitted by SPEX early in
                23      the case in its filing in Docket No. 27 (which Apricorn also disclosed in its March
                24      2017 interrogatory responses). “Design Option 13” is an implementation of not
                25      using the “mediating means” which SPEX admitted was a noninfringing alternative
                26
                        1
                          As SPEX knows from Apricorn’s expert report, many of these other design options related to
                27      claims of the ’135 patent (dropped by SPEX) or claims 38 and 39 of the ’802 patent which were
                28      invalidated by the PTAB during IPR. E.g., Dkt. 178-4 at 77-78, ⁋ 190 (“Design option 9” for
MORGAN, LEWIS &
                        claim 38 of the ’802 patent and claim 55 of the ’135 patent).
 BOCKIUS LLP                                                                          APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                       2                            MOTION TO STRIKE
                        DB2/ 37976443.5                                              CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 6 of 21 Page ID #:7451



                    1   early in the case. Dkt. 27 at 20:17-19. “Design Option 13” is set forth in
                    2   Apricorn’s interrogatory response almost two weeks before opening expert reports
                    3   were due. Dkt. 178-2 at 13:21-28. “Design Option 13” was prepared by Apricorn’s
                    4   expert and adopted in his opening expert report. Dkt. 168-10 at 308. Moreover,
                    5   although not acknowledged by SPEX’s motion to strike, SPEX’s own technical
                    6   expert analyzed Apricorn’s noninfringing alternatives, including “Design Option
                    7   13”, in his own expert report. Bright Decl. Ex. 1 at 94-96 (“Devices lacking a
                    8   mediating means would also pose significant risk absent any hardware that would
                    9   ensure that data must first pass through the security means … Design Options 2, &
                10      4-11, 13-14 are also insufficient …”). The other alternative, another “Initio chip
                11      design”, is an implementation of “software” encryption (rather than hardware
                12      encryption) which SPEX admitted early in the case was a noninfringing alternative.
                13      Dkt. 27 at 20:14-17. SPEX’s technical expert also addresses software as a
                14      noninfringing alternative in his opening expert report. Bright Decl. Ex. 1 at 94, ⁋
                15      252 (“… hardware encryption is superior to software encryption because it is faster,
                16      provides higher levels of security, and is much harder to hack …).
                17               In sum, SPEX admitted to the noninfringing alternatives early in the case;
                18      Apricorn’s interrogatory responses notified SPEX of Apricorn’s intention to rely on
                19      those admissions by SPEX; Apricorn presented a Rule 30(b)(6) deposition witness
                20      to testify on those alternatives; Apricorn’s expert provided an opening expert report
                21      adopting the alternatives; and SPEX’s own experts provided opening expert reports
                22      addressing the alternatives. Apricorn discharged its duty (if any) to provide
                23      discovery on the alternatives to SPEX, and SPEX has suffered no prejudice as it has
                24      its own expert opinions addressing the alternatives. SPEX’s motion to strike should
                25      be denied.
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                    3                           MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 7 of 21 Page ID #:7452



                    1   II.      FACTUAL BACKGROUND
                    2            A.       SPEX admits to noninfringing alternatives, Apricorn gives notice
                    3                     of its intention to rely on those admissions, and SPEX’s and
                    4                     Apricorn’s technical and damages experts address the
                    5                     noninfringing alternatives.
                    6            December 19, 2016: SPEX admits to two categories of noninfringing
                    7   alternatives. Dkt. 27 at 20:12-19 (“Even limiting the context to computer
                    8   inventions, there are numerous ways the abstract idea of ‘securing secret
                    9   information’ could be practiced without infringing the patents-in-suit. For example,
                10      the security functionality could be (and is in many non-accused products)
                11      implemented in software rather than hardware. Such a device would not meet the
                12      security means limitation of the claims of the patents-in-suit. As another example,
                13      devices without mediating means, such as those in the prior art, would not practice
                14      a number of the claims.”).
                15               March 17, 2017: Apricorn put SPEX on notice in Apricorn’s interrogatory
                16      responses that Apricorn intended to rely on these two categories of noninfringing
                17      alternatives admitted by SPEX. Dkt. 168-4 at 14:12-15 (“SPEX has admitted in
                18      this case that there are purportedly commercially acceptable and available non-
                19      infringing alternatives to the Accused Products with respect to the patents-in-suit
                20      (see SPEX’s Document No. 27 filed in this case).”).
                21               February 15, 2018: As SPEX acknowledges, “Apricorn designated its
                22      founder and president Paul Brown to provide testimony concerning Topic 19
                23      (noninfringing alternatives).” Dkt. 168-1 at 2:12-19. As SPEX further
                24      acknowledges, SPEX takes the deposition of Mr. Brown and only asks about “use
                25      of software encryption instead of hardware encryption.” Id. at 2:22-25.
                26      Inexplicably, SPEX did not ask about Apricorn’s March 2017 interrogatory
                27      response identifying “alternatives” (plural), specifically that “SPEX has admitted in
                28      this case that there are purportedly commercially acceptable and available non-
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                        4                       MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 8 of 21 Page ID #:7453



                    1   infringing alternatives to the Accused Products with respect to the patents-in-suit
                    2   (see SPEX’s Document No. 27 filed in this case).” Dkt. 168-4 at 14:12-15
                    3   (emphasis added). Nor did SPEX show Mr. Brown during deposition “SPEX’s
                    4   Document No. 27 filed in this case” in which SPEX admitted that “As another
                    5   example, devices without mediating means, such as those in the prior art, would not
                    6   practice a number of the claims.” Dkt. 27 at 20:17-19.
                    7            March 6, 2018: Consistent with SPEX’s admission regarding noninfringing
                    8   alternatives to using the “mediating means,” as prepared by Dr. Mark Jones, the
                    9   technical expert offered by Apricorn, Apricorn discloses “Design Option 13” which
                10      recites that “Apricorn could employ a hardware architecture in which ‘data’ isn’t
                11      required to first pass through a security module or means …” Dkt. 178-2 at 13:21-
                12      28.
                13               March 15-19, 2018: SPEX writes about Apricorn’s interrogatory responses
                14      regarding noninfringing alternatives. Dkt. 168-9. SPEX’s position was that SPEX
                15      will “move to exclude.” Id. at 4. In an effort to resolve the dispute without court
                16      intervention, Apricorn offers that “If SPEX contends it needs another fact witness
                17      from Apricorn, we will consider it if SPEX is willing to agree to drop its
                18      objection.” Id. at 2. To Apricorn’s knowledge, SPEX did not agree to drop its
                19      objection and thus apparently wanted to both (a) take another deposition of
                20      Apricorn and (b) preserve SPEX’s objection to exclude Apricorn’s noninfringing
                21      alternatives.
                22               March 16, 2019: Consistent with his preparation of “Design Option 13” for
                23      Apricorn’s interrogatory response, Dr. Jones discloses in his opening expert report
                24      his agreement with this design option. Dkt. 168-10 at 308 (“I have read Apricorn’s
                25      second supplemental responses to SPEX’s Interrogatory No. 3, including the design
                26      options presented. It is my opinion that such design options would not infringe the
                27      Asserted Claims of the Asserted Patents for the reasons stated.”).
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                  5                             MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
        Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 9 of 21 Page ID #:7454



                    1            March 16, 2019: Relying on SPEX’s technical expert opinions on
                    2   noninfringing alternatives, SPEX’s own damages expert also addressed Apricorn’s
                    3   noninfringing alternatives in his opening expert report as a consideration in his
                    4   Georgia-Pacific reasonable royalty analysis. Dkt. 168-15 at 106-107, ⁋⁋ 293-296.
                    5            March 23, 2019: Although not acknowledged by SPEX’s motion to strike,
                    6   SPEX’s own technical expert analyzed Apricorn’s noninfringing alternatives in his
                    7   opening expert report, including “Design Option 13”, in his own expert report.
                    8   Bright Decl. Ex. 1 at 94-96, ⁋⁋ 253-254 (“Devices lacking a mediating means
                    9   would also pose significant risk absent any hardware that would ensure that data
                10      must first pass through the security means … Design Options 2, & 4-11, 13-14 are
                11      also insufficient …”). SPEX’s own technical expert also analyzed software as a
                12      noninfringing alternative in his opening expert report. Id. at 94, ⁋ 252 (“…
                13      hardware encryption is superior to software encryption because it is faster, provides
                14      higher levels of security, and is much harder to hack …”).
                15               April 19, 2018: Further, consistent with SPEX’s admission of the
                16      noninfringing alternative of “software” versus “hardware” encryption early in the
                17      case (Dkt. 27 at 20:14-17), Dr. Jones identified another “Initio chip design ... [that]
                18      would no longer include an AES hardware unit … Instead, the [chip] … would
                19      perform the encryption/decryption via software …” Dkt. 178-4 at 82-83, ⁋ 194.
                20      This followed Dr. Jones’ observation of SPEX’s admission regarding noninfringing
                21      alternatives early in the case (Dkt. 27) and Apricorn’s interrogatory responses
                22      identifying those alternatives (Dkt. 168-4 at 14:12-15). Dkt. 178-4 at 80, ⁋ 192
                23      (“‘SPEX has admitted in this case that there are purportedly commercially
                24      acceptable and available noninfringing alternatives to the Accused Products with
                25      respect to the patents-in-suit (see SPEX’s Document No. 27 filed in this case).’”).
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                   6                            MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 10 of 21 Page ID
                                               #:7455


                    1            B.       Meanwhile during fact discovery, SPEX refuses to answer
                    2                     Apricorn’s discovery on SPEX’s real infringement theory for the
                    3                     “means for mediating …”
                    4            Apricorn’s good faith effort to discharge its duty (if any) to provide
                    5   discovery on noninfringing alternatives with less than adequate information from
                    6   SPEX must be considered in the context of SPEX’s failure to disclose its real
                    7   infringement theories, including for the “means for mediating …” term in the
                    8   remaining asserted claims of the ’802 patent. The timeline below reveals SPEX’s
                    9   failure to disclose its infringement theory following the Court’s claim construction
                10      order until SPEX’s opening expert report.
                11               November 1, 2017: Apricorn serves an interrogatory seeking SPEX’s real
                12      infringement theory on the “means for mediating …” term. Bright Decl. Ex. 2 at 7
                13      (Interrogatory No. 9) (“Considering the Court’s Order Regarding Claim
                14      Construction in this case, explain the basis for SPEX’s contention, if any, including
                15      the evidentiary basis, that the following is in Apricorn’s Accused Instrumentalities:
                16      ‘the exchanged data must first sass [sic: pass] through means for performing the one
                17      or more security operations.’”).
                18               December 5, 2017: SPEX refuses to fully answer Apricorn’s interrogatory.
                19      Bright Decl. Ex. 3 at 21-22 (“It is unclear and ambiguous as to what Apricorn
                20      means by the clause ‘Considering the Court’s Order Regarding Claim Construction
                21      in this case.’ Subject to and without waiving the foregoing objections, SPEX
                22      responds as follows: SPEX refers Apricorn to its operative infringement
                23      contentions.”).
                24               December 5, 2017: The same day that SPEX refuses to fully answer
                25      Apricorn’s interrogatory, SPEX serves its second amended infringement
                26      contentions which do not fully answer Apricorn’s interrogatory but instead
                27      essentially re-arrange the words of the claim. Dkt. 120-1 at 14-18 (“Apricorn's
                28      Accused Instrumentality meets this limitation. For example, interface control
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                     7                           MOTION TO STRIKE
                        DB2/ 37976443.5                                           CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 11 of 21 Page ID
                                               #:7456


                    1   hardware on this device ensures that all data that is passed to its storage drive (i.e.,
                    2   the target means) from the host computer is encrypted … All data between the host
                    3   computer and the memory must be mediated such that it passes through the security
                    4   means to be encrypted or decrypted …”). Nowhere does SPEX’s infringement
                    5   contentions rely, for example, on USB specifications for this claim element. Id.
                    6            January 16, 2018: Apricorn objects to SPEX’s refusal to fully answer
                    7   Apricorn’s interrogatories. Bright Decl. Ex. 4 at 32:21-28 (“SPEX has chosen to
                    8   avoid answering interrogatories Apricorn served to try to get clarity on SPEX’s
                    9   infringement allegations, including Apricorn’s first set of interrogatories to SPEX
                10      (Interrogatory No. 1) and second set of interrogatories to SPEX (Interrogatory Nos.
                11      2-11). Meanwhile, SPEX has kept its infringement contentions vague after the
                12      Court’s claim construction order. SPEX’s interrogatory responses and amended
                13      infringement contentions remain deficient, which hinders Apricorn’s deposition
                14      preparations.”).
                15               March 16, 2018: For the first time, through SPEX’s opening expert report,
                16      SPEX discloses its reliance on publicly available USB specifications including for
                17      the “means for mediating …” term. E.g., Dkt. 111-1 at 64-68, ⁋⁋ 163-172.
                18      III.     LEGAL STANDARD
                19               SPEX’s motion cites a single case for the proposition that “Apricorn bears
                20      the burden on noninfringing alternatives” and was “required to disclose any expert
                21      testimony regarding alleged non-infringing alternatives in its opening expert
                22      reports.” Dkt. 168-1 at 5:25-27 (citing Smart Skins, LLC v. Microsoft Corp., No.
                23      C15-554-MJP, 2016 WL 4148091 at *2 (W.D. Wash. July 1, 2016)). The law is far
                24      from clear on this topic and other courts have reached a different conclusion, as the
                25      patent owner bears the burden to prove damages. See, e.g., Papst Licensing GMBH
                26      & Co., KG v. Samsung Electronics Co., Ltd. et al., Case No. 6:18-CV-00388-RWS,
                27      Dkt. 229 at 2 (E.D. Tex. Oct. 25, 2018) (“Papst’s motion to exclude any reference
                28      to non-infringing alternatives because Samsung’s expert witness, Dr. Wolfe, did not
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                    8                            MOTION TO STRIKE
                        DB2/ 37976443.5                                           CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 12 of 21 Page ID
                                               #:7457


                    1   include them in his opening expert report is also DENIED. Samsung may present
                    2   Dr. Wolfe’s non-infringing alternatives opinions contained in his rebuttal expert
                    3   report but may not offer any previously undisclosed non-infringing alternative
                    4   opinions.”).
                    5            In any event, as further discussed below, Apricorn timely disclosed
                    6   noninfringing alternatives during fact discovery and in an opening expert report as
                    7   well as a rebuttal expert report.
                    8   IV.      ARGUMENT
                    9            A.       Apricorn discharged its duty (if any) to timely disclose
                10                        noninfringing alternatives during fact discovery.
                11               From early in the case, SPEX admitted to two categories of noninfringing
                12      alternatives, including alternatives that arise out of options to the “mediating
                13      means.” Dkt. 27 at 20:17-19 (“As another example, devices without mediating
                14      means, such as those in the prior art, would not practice a number of the claims.”).
                15      About one year before the close of fact discovery, Apricorn disclosed its reliance on
                16      SPEX’s admissions of noninfringing alternatives in an interrogatory response. Dkt.
                17      168-4 at 14:12-15 (“SPEX has admitted in this case that there are purportedly
                18      commercially acceptable and available non-infringing alternatives to the Accused
                19      Products with respect to the patents-in-suit (see SPEX’s Document No. 27 filed in
                20      this case).”). 2 Subsequently to Apricorn’s interrogatory response, SPEX never
                21      asked Apricorn’s Rule 30(b)(6) designee about that alternative admitted by SPEX
                22      as disclosed in Apricorn’s interrogatory response. Dkt. 168-4 at 14:12-15. About
                23      ten days before opening expert reports were due, as prepared by Apricorn’s expert
                24      (Dr. Jones), Apricorn further explained the grounds for its nonfringing alternatives
                25
                        2
                          There was no “gamesmanship” by Apricorn, contrary to SPEX’s allegation. Dkt. 168-1 at 11:1-
                26      2. But it is curious that SPEX asked about the “software” noninfringing alternative at Apricorn’s
                        Rule 30(b)(6) deposition, and yet did not ask about SPEX’s other admitted noninfringing
                27      alternative to a “mediating means,” when the source of disclosure of both was in Apricorn’s
                28      March 2017 interrogatory response well before Apricorn’s Rule 30(b)(6) deposition. Dkt. 168-4
MORGAN, LEWIS &
                        at 14:12-15; Dkt. 27 at 20:12-19.
 BOCKIUS LLP                                                                            APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                        9                             MOTION TO STRIKE
                        DB2/ 37976443.5                                                CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 13 of 21 Page ID
                                               #:7458


                    1   previously admitted by SPEX and disclosed by Apricorn. Dkt. 178-2 at 13:21-28.
                    2   Despite SPEX’s refusal to fully answer Apricorn’s infringement interrogatories and
                    3   SPEX’s failure to question Apricorn’s Rule 30(b)(6) deponent on SPEX’s admitted
                    4   second category of noninfringing alternative (lacking a “mediating means”),
                    5   Apricorn acted reasonably in supplementing its interrogatory responses to
                    6   essentially provide its expert opinions through fact discovery. See also Airborne
                    7   Athletics, Inc. v. Shoot-A-Way, Inc., No. CIV. 10-3785 SRN/JJK, 2012 WL
                    8   3612035, at *5-7 (D. Minn. Aug. 21, 2012) (non-infringing alternative disclosed
                    9   even after the close of fact discovery permitted where the non-infringing alternative
                10      arose as a result of patent owner expert’s deposition).
                11               SPEX apparently waited nine days until the day before opening expert
                12      reports were due to complain to Apricorn and only to threaten a motion to exclude.
                13      Compare Dkt. 168-9 at 3 (email from SPEX’s counsel dated March 15, 2018) with
                14      Dkt. 178-2 at 14 (Apricorn’s interrogatory responses dated March 6, 2018). SPEX
                15      was not looking to resolve the dispute without court intervention. Still, Apricorn
                16      raised another Apricorn deposition in exchange for SPEX dropping its objection but
                17      SPEX did not take this up. Dkt. 168-9 at 2.
                18               B.       Apricorn timely disclosed expert opinions regarding noninfringing
                19                        alternatives in expert reports and SPEX’s own experts address the
                20                        noninfringing alternatives.
                21               Apricorn’s expert, Dr. Jones, prepared Apricorn’s noninfringing alternatives
                22      as disclosed in Apricorn’s interrogatory responses. Dkt. 178-2 at 13:21-28. Indeed,
                23      noninfringing alternatives are properly the subject of expert discovery and
                24      testimony. They require a technical analysis to reach the legal conclusion that an
                25      alternative is, in fact, noninfringing.
                26               Then in his opening expert report, Dr. Jones opined about those alternatives
                27      including “Design Option 13”. Dkt. 168-10 at 308. Then again in his rebuttal
                28      expert report, Dr. Jones opined about the same “Design Option 13”. Dkt. 178-4 at
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                    10                           MOTION TO STRIKE
                        DB2/ 37976443.5                                           CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 14 of 21 Page ID
                                               #:7459


                    1   75-76. The commonality among all of these disclosures regarding SPEX’s first
                    2   admitted category of noninfringing alternative is illustrated below regarding a
                    3   noninfringing alternative which does not require the data to “first pass” through a
                    4   “means for mediating …”, i.e., without a “mediating means”:
                    5    SPEX’s admission in          Apricorn’s March 6, 2018 Dr. Jones’ rebuttal report
                    6    Dkt. 27 at 20:17-19          interrogatory response       (Dkt. 178-4 at 75-76, ⁋
                    7    (emphasis added)             (Dkt. 178-2 at 13:21-28)     189) (emphasis added)
                    8    (disclosed in Apricorn’s     (emphasis added) as
                    9    March 17, 2017               prepared by Dr. Jones
                10       interrogatory response       and adopted by Dr.
                11       (Dkt. 168-4 at 14:12-15)). Jones’ opening expert
                12                                    report (Dkt. 168-10 at
                13                                    308)
                14       “As another example,         “Design Option 13”           “Design option 13:
                15       devices without              which recites that           “Apricorn could employ
                16       mediating means, such        “Apricorn could employ       a hardware architecture in
                17       as those in the prior art,   a hardware architecture in which “data” isn’t
                18       would not practice a         which ‘data’ isn’t           required to first pass
                19       number of the claims.”       required to first pass       through a security
                20                                    through a security           module or means (or
                21                                    module or means …”           similar claim language,
                22                                                                 including “prevent
                23                                                                 direction
                24                                                                 communication with the
                25                                                                 host computing device”)
                26                                                                 …”
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                  11                            MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 15 of 21 Page ID
                                               #:7460


                    1   Similarly, the commonality of discovery regarding another “Initio chip design”
                    2   implementing “software” rather than “hardware” encryption (SPEX’s other
                    3   admitted noninfringing alternative category) can be seen below:
                    4    SPEX’s admission in           Apricorn’s March 6, 2018 Dr. Jones’ rebuttal report
                    5    Dkt. 27 at 20:14-17           interrogatory response      (Dkt. 178-4 at 82-83, ⁋
                    6    (emphasis added)              (Dkt. 178-2 at 8:18-27)     194) (emphasis added)
                    7    (disclosed in Apricorn’s      (emphasis added) as
                    8    March 17, 2017                prepared by Dr. Jones
                    9    interrogatory response        and adopted by Dr.
                10       (Dkt. 168-4 at 14:12-15)). Jones’ opening expert
                11                                     report (Dkt. 168-10 at
                12                                     308)
                13       “For example, the             “… the security             Dr. Jones identified
                14       security functionality        functionality could be      another “Initio chip
                15       could be (and is in many      (and is in many non-        design ... [that] would no
                16       non-accused products)         accused products)           longer include an AES
                17       implemented in software       implemented in software     hardware unit … Instead,
                18       rather than hardware.         rather than hardware …”     the [chip] … would
                19       Such a device would not                                   perform the
                20       meet the security means                                   encryption/decryption via
                21       limitation of the claims of                               software …”
                22       the patents-in-suit.”
                23      Apricorn thus disclosed its noninfringing alternatives admitted by SPEX early in
                24      Apricorn’s interrogatory responses before Apricorn’s Rule 30(b)(6) deposition, in
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                   12                           MOTION TO STRIKE
                        DB2/ 37976443.5                                          CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 16 of 21 Page ID
                                               #:7461


                    1   an opening expert report by Apricorn’s expert, and in rebuttal expert reports by
                    2   Apricorn’s experts.3
                    3            There is no prejudice to SPEX. Although not acknowledged by SPEX’s
                    4   motion to strike, SPEX’s own technical expert analyzed Apricorn’s noninfringing
                    5   alternatives, including “Design Option 13”, in his own expert report. Bright Decl.
                    6   Ex. 1 at 94-96 (“Devices lacking a mediating means would also pose significant
                    7   risk absent any hardware that would ensure that data must first pass through the
                    8   security means … Design Options 2, & 4-11, 13-14 are also insufficient …”).
                    9   SPEX’s own technical expert also addressed the alternative of “software”
                10      encryption versus “hardware” encryption, which relates to Apricorn’s new software
                11      for its Initio chip alternative. Id. at 94, ⁋ 252 (“As I discussed above, for example,
                12      hardware encryption is superior to software encryption because it is faster, provides
                13      higher levels of security, and is much harder to hack.”). Relying on SPEX’s
                14      technical expert, SPEX’s own damages expert also addressed Apricorn’s
                15      noninfringing alternatives in his opening expert report as a consideration in his
                16      Georgia-Pacific reasonable royalty analysis. Dkt. 168-15 at 106-107, ⁋⁋ 293-296. 4
                17               The only case cited by SPEX allegedly in support of SPEX’s position to
                18      strike is Smart Skins, 2016 WL 4148091 at *2. Dkt. 168-1 at 12:9-12. But the facts
                19      and circumstances here are dramatically different. In Smart Skins, through “rebuttal
                20      expert reports” for the first time, the defendant referred to “non-infringing
                21      alternative designs that had not been disclosed to Smart Skins in discovery.” 2016
                22      WL 4148091 at *1. As was shown above, Apricorn gave fair notice of its reliance
                23      on SPEX’s admissions of noninfringing alternatives in March 2017, offered a
                24      deposition witness in February 2018, supplemented its interrogatory responses in
                25
                26      3
                          SPEX’s argument that Apricorn’s opening expert report is “entirely conclusory” is wrong and
                        incoherent with SPEX’s argument about Apricorn’s March 6, 2018 interrogatory responses,
                27      which were prepared and adopted by Apricorn’s expert. Dkt. 168-1 at 11:16-17.
                        4
                28        Apricorn did not “rob” SPEX’s experts the chance of giving expert opinions on the
MORGAN, LEWIS &
                        noninfringing alternatives, contrary to its claim. Dkt. 168-1 at 12:15-16.
 BOCKIUS LLP                                                                           APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                      13                             MOTION TO STRIKE
                        DB2/ 37976443.5                                               CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 17 of 21 Page ID
                                               #:7462


                    1   March 2018, disclosed reliance on expert testimony for the alternatives in an
                    2   opening expert in March 2018, and again disclosed that expert reliance in rebuttal
                    3   expert report in April 2018. Another major difference from the Smart Skins case is
                    4   this. In Smart Skins, the court also found that “[defendant’s] argument that the
                    5   expert testimony at issue can properly be characterized as rebuttal testimony
                    6   unpersuasive, because the testimony goes beyond the scope of Mr. Dell’s expert
                    7   report and, therefore, cannot be rebuttal.” Id. at *2. In contrast, here, SPEX’s own
                    8   technical and damages experts addressed the noninfringing alternatives in opening
                    9   expert reports and Apricorn’s experts rebutted. Bright Decl. Ex. 1 at 94-96. Smart
                10      Skins is not controlling on the facts here.
                11               Nor is Smart Skins controlling on the law. Other courts have declined to
                12      exclude non-infringing alternatives even where an expert did not disclose the
                13      alternatives in the expert’s opening report but rather in a rebuttal report. See, e.g.,
                14      Papst Licensing GMBH & Co., KG v. Samsung Electronics Co., Ltd. et al., Case
                15      No. 6:18-CV-00388-RWS, Dkt. 229 at 2 (E.D. Tex. Oct. 25, 2018) (“Papst’s
                16      motion to exclude any reference to non-infringing alternatives because Samsung’s
                17      expert witness, Dr. Wolfe, did not include them in his opening expert report is also
                18      DENIED. Samsung may present Dr. Wolfe’s non-infringing alternatives opinions
                19      contained in his rebuttal expert report but may not offer any previously undisclosed
                20      non-infringing alternative opinions.”).
                21               Given Apricorn’s efforts to give notice of its noninfringing alternatives
                22      repeatedly through fact discovery and expert discovery, the disagreement among
                23      the courts on the applicable law, and the lack of prejudice to SPEX, SPEX’s motion
                24      to strike should be denied.
                25               C.       SPEX’s complaints about the Apricorn fact witness identifications
                26                        are meritless.
                27               Regarding noninfringing alternatives, SPEX argues that Apricorn’s technical
                28      expert (Dr. Jones) and Apricorn’s damages expert (Dr. Leonard) “cannot even
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                      14                         MOTION TO STRIKE
                        DB2/ 37976443.5                                           CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 18 of 21 Page ID
                                               #:7463


                    1   pinpoint the specific employee or employees who provided this [noninfringing
                    2   alternatives] information.” Dkt. 168-1 at 8:21-23 (citing Dkt. 168-12 at 28:25-29:8,
                    3   31:14-18, 37:9-12, and 53:11-14). At page 28 of Dr. Leonard deposition transcript,
                    4   the following occurs:
                    5            Q. So in footnote 57 you cite a conversation with Dr. Jones and
                    6            Apricorn. Who specifically from Apricorn are you referring to in that
                    7            footnote?
                    8            A. It would be the individuals that we went over earlier.
                    9            Q. All of the individuals?
                10               A. I think they were all on the phone. I don't know if I can recall who
                11               would specifically speak to a particular issue.
                12      Dkt. 168-12 at 28:25-29:8 (emphasis added). As Dr. Leonard testified earlier in his
                13      deposition, he identified the Apricorn individuals with whom he spoke about
                14      nonfringing alternatives along with Dr. Jones.
                15               Q. You can turn to Page 7 of your report, Paragraph 9.
                16               A. Okay.
                17               Q. So you mentioned here in Paragraph 9 a discussion with Apricorn -
                18               - or Apricorn employees occurring on April 17, 2018?
                19               A. Yes.
                20               Q. You mentioned Paul Brown, Mike McCandless, Roy Younggren
                21               and Dave Knott. Did you speak to them separately or at the same
                22               time?
                23               A. At the same time.
                24               Q. Did you speak to them by phone?
                25               A. Yes.
                26      Bright Decl. Ex. 5 at 12:20-13:7. As Dr. Leonard testified as shown above, page 7
                27      of his report, paragraph 9 identifies the Apricorn individuals with whom Dr.
                28      Leonard spoke about noninfringing alternatives.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                    15                            MOTION TO STRIKE
                        DB2/ 37976443.5                                            CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 19 of 21 Page ID
                                               #:7464


                    1            I have also had discussions with Apricorn employees, including Paul
                    2            Brown, the President of Apricorn, Mike McCandless, the VP of Sales
                    3            and Marketing at Apricorn, Roy Younggren, the VP of Engineering at
                    4            Apricorn, and Dave Knott, VP of Operations, (“Conversation with
                    5            Apricorn”) as well as Apricorn’s technical expert Dr. Mark
                    6            Jones. These discussions took place on April 17, 2018.
                    7   Bright Decl. Ex. 6 at 7. Similarly, Dr. Jones’ expert report identifies the same
                    8   Apricorn individuals. Dkt. 178-4 at 75 fns. 233-235 and at 82 fns. 264-265
                    9   (“Discussions with Apricorn, including Paul Brown, Roy Younggren, and Mike
                10      McCandless on April 13 and 17, 2018.”). Mr. Brown was Apricorn’s Rule 30(b)(6)
                11      designee on noninfringing alternatives, as previously mentioned, and SPEX took
                12      his deposition as well as the depositions of Mr. Younggren and Mr. McCandless,
                13      who were also Rule 30(b)(6) designees for Apricorn (on other topics, including
                14      technical and marketing topics).
                15               SPEX’s argument that Dr. Leonard and Dr. Jones could not identify the
                16      Apricorn individuals with whom they spoke about noninfringing alternatives is
                17      meritless.
                18      V.       CONCLUSION
                19                For the foregoing reasons, SPEX’s motion to strike Apricorn’s noninfringing
                20      alternatives should be denied.
                21       Dated: December 23, 2019                 Respectfully submitted,
                22                                                 Christopher D. Bright
                                                                  Christopher D. Bright
                23                                                christopher.bright@morganlewis.com
                24                                                MORGAN, LEWIS & BOCKIUS LLP
                                                                  600 Anton Boulevard, Ste. 1800
                25                                                Costa Mesa, CA 92626
                26                                                Tel: 714.830.0600
                                                                  Fax: 714.830.0700
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                   16                          MOTION TO STRIKE
                        DB2/ 37976443.5                                         CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 20 of 21 Page ID
                                               #:7465


                    1                                   HERSH MEHTA (admitted pro hac vice)
                                                        hersh.mehta@morganlewis.com
                    2                                   MORGAN, LEWIS & BOCKIUS LLP
                                                        77 West Wacker Drive
                    3                                   Chicago, IL 60601
                                                        Tel: 312.324.1739
                    4
                                                        Fax: 312.324.1001
                    5
                                                        Attorneys for Defendant APRICORN
                    6
                    7
                    8
                    9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                         APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                        17                         MOTION TO STRIKE
                        DB2/ 37976443.5                             CASE NO. 2:16-CV-07349 JVS (ARGx)
              Case 2:16-cv-07349-JVS-AGR Document 186 Filed 12/23/19 Page 21 of 21 Page ID
                                               #:7466


                    1                            CERTIFICATE OF SERVICE
                    2          I hereby certify that on December 23, 2019, I electronically filed the
                    3   foregoing document APRICORN’S OPPOSITION TO PLAINTIFF’S
                        MOTION TO STRIKE APRICORN’S NONINFRINGING ALTERNATIVES
                    4   PURSUANT TO RULE 37(C)(1) with the Clerk of the Court for the United States
                    5   District Court for the Central District of California by using the CM/ECF system,
                        which constitutes service on all counsel of record to this action.
                    6
                    7            Executed on December 23, 2019, at Costa Mesa, California.
                    8
                    9                                          /s/ Christopher D. Bright
                                                         CHRISTOPHER D. BRIGHT
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   APRICORN’S OPP TO PLAINTIFF’S
 ATTORNEYS AT LAW
                                                                 18                          MOTION TO STRIKE
                        DB2/ 37976443.5                                       CASE NO. 2:16-CV-07349 JVS (ARGx)
